Citation Nr: 1634553	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased initial evaluation for herniated lumbar disc and lumbar spondylosis with intervertebral disc syndrome ("low back disability).

2. Entitlement to an increased initial evaluation for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Marine Corps from March 1981 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a February 2013 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in March 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before the Board in February 2013 which addressed the Veteran's low back disability.  The Veterans Law Judge (VLJ) who conducted the February 2013 hearing is no longer employed at the Board.  The Veteran was so informed in June 2016 and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2015).  In July 2016, the Board received the Veteran's request that he be afforded another videoconference hearing.  In addition, in an October 2014 substantive appeal, the Veteran indicated that he also desires a videoconference hearing regarding the issue of radiculopathy of the right lower extremity.  To date, this hearing has not been provided.  In light of the Veteran's requests, this matter should be remanded to schedule the appellant for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

